Cohalan, J.,
dissents and votes to reverse the judgment insofar as appealed from and dismiss the complaint, with the following memorandum: This entire brouhaha was precipitated by and through the ignorance of an employee of the plaintiff corporations who pretended to a knowledge of commercial trade parlance that he did not have. The irony of the situation lies in the circumstance that his ignorance redounded to the benefit of his employers and to the consequent entry of a money judgment against the defendant. Pope’s remark that “a little learning is a dangerous thing” bore bitter fruit in this case. Jeffrey Boshnack, a four-year employee in 1978 and secretary-treasurer of the two corporate plaintiffs at the time of the trial in 1980, was called to testify with respect to a transaction had in May of 1978 with a customer in Stockholm, Sweden (Design Nobless). Plaintiffs had arranged, as manufacturers, to sell three thousand odd pairs of overalls to the Swedish firm and planned to use the services of defendant as a freight forwarder for shipment of the goods to Sweden. Boshnack had dealt with Amerford before on four or five occasions, all on a “C.O.D.” basis. The Swedish buyer was in a hurry to obtain the goods, which fact Boshnack imparted to the Amerford employee in a telephone call. He told Mrs. Witz, the employee, the sale would be lost unless swiftly consummated. At the request of Mrs. Witz, Boshnack put in writing the terms of his orders, two in number. The first one read: “Subject: Design Nobless, Stockholm, Sweden Date 5/22/78 Message: Please ship 5 cartons against sight draft1 for $2,900.00. * * * Ship as soon as possible. Thank you Jeff Boshnack.” The second provided: “Subject: Design-Nobless, Date 5/22/78 Message: Please ship 47 cartons to Design Nobless, Box 7115,10383, Stockholm, Sweden. Ship freight collect — customer must pay on sight draft $31,600.00 Thank you Jeff Boshnack.” The upshot was that the goods were delivered. The Swedish company filed in bankruptcy and the plaintiffs never received the sale price or the return of the merchandise. The ignorance displayed by Boshnack concerned the expression “sight draff’. In a colloquy instituted by the court, Boshnack was questioned: “Q In your discussions with Mrs. Witz, were the words, sight draft or accepted sight draft or consignee ever used? A Well, the word sight draft was used. Q All right, could you tell me, the Court, the substance of the conversation as it related to sight draft? A Well, I just — Q As best you can recall. A What I can recall is that I mentioned the terminology sight draft. Q You mentioned it first. Prior to your conversation with Mrs. Witz, did you have any familiarity with the words sight draft? Had you ever heard of those words? A I heard the words, I don’t know clearly what they mean. I was — 2 * * * Q Well, what method was used on the prior shipments, overseas shipments with Amerford? A I believe that they were all C.O.D. shipments, cash on delivery. *** Q And, why not — didn’t you suggest C.O.D. on this shipment? AI don’t know, just some term that was — somebody mentioned to me whether it was Amerford or some other freight forwarder, I don’t know. *** Q You didn’t suggest to her on this occasion to send it C.O.D. then? AI didn’t use the terminology C.O.D. I just said — ”. From this colloquy, two obvious inferences may be drawn: (1) Boshnack did not know what a sight draft was but, (2) he equated sight draft with C.O.D. Here, since Boshnack *601created the resulting confusion by his ill-conceived instructions, his actions should militate against his employers, under the theory, as in a contract interpretation, that if there is any ambiguity or misunderstanding, the words should be read against the preparer of the instrument (Moran v Standard Oil Co., 211 NY 187, 196). Other items are worthy of mention: If Mrs. Witz had forwarded the goods C.O.D. it would have cost the plaintiffs a greater premium or collection fee. Also, it would have taken several days longer to make the delivery since it would have had to go through a Swedish bank and time in this instance was of the essence. Further, even though plaintiffs were engaged in a $34,500 transaction, they never ran a credit check on Design Nobless, with whom they had had no prior business dealings. As Mrs. Witz explained, the term “sight draft” has a definite meaning. Under direct questioning by defense counsel at the trial, the following occurred: “Q In the normal course of freight forwarding, if somebody gives you an instruction and says, ‘Please ship five cartons against sight draft for $2,900,’ what does that mean to a freight forwarder and to you particularly? the court: What’s the question? Q What does [sic] the words ‘please ship’ — A ‘Please ship five cartons against sight draft for $2,900. Ship freight paid by Design Nobless. Ship as soon as possible.’ *** [Q] What does that mean in the trade? the witness: In the trade it means to ship the freight to the consignee, the court: Directly? the witness: Directly, and draw a draft.” The Dun and Bradstreet, 1981 Exporters Encyclopedia (§ III, p 3.3), contains a description of a “sight draft”. It is: “A draft so drawn as to be payable on presentation to the drawee or within a brief period thereafter known as days of grace.” A further explanation is found in Lowenfeld, International Private Trade (§ 5.21): “A bill of exhange [draft] can best be understood by comparing it to a simple check. Indeed a check is a bill of exchange drawn on a bank. But whereas in the ordinary check the payor (buyer) is the maker, his bank is the drawee, and the seller or creditor is the payee, the bill of exchange used in international transactions generally is drawn by seller (maker) as well as to the order of seller. In other words, the seller, who makes up the invoice, also makes up the negotiable instrument that will be used for payment. The buyer is the drawee, and in order to obtain the other documents he must act as a bank does in the ordinary checking situation: he must honor the draft — by immediate payment if it is a sight draft, or by ‘accepting’ it if it is a time draft.” On cross-examination trial counsel for plaintiffs spoke of “an accepted sight draft”. As noted, in Lowenfeld “sight draft” refers to immediate payment, whereas “accepted sight draft” relates to a “time draft”. Immediacy was the order of the day in this case, so that there was no obligation on defendant’s part to obtain Design Nobless’ signature for a deferred payment. In any case, whatever delivery was effected short of a C.O.D. — which was not ordered — would have met with failure so far as payment was concerned, for Design Nobless was already insolvent. A perusal of the record reveals that the plaintiffs sellers exhibited a slipshod and careless attitude throughout the entire transaction, despite which they are being permitted to profit by their own mistakes. I would reverse the judgment insofar as appealed from and dismiss the complaint, with costs; and would relegate the plaintiffs to seek relief as general creditors in the bankruptcy court in Sweden.

. The italics throughout this memorandum of the words sight draft is for added emphasis.


. Boshnack’s testimony was given in February of 1980. The transaction was on May 22,1978. In the intervening 21 months, he had made no effort to ascertain the meaning of sight draft.